Citation Nr: 1430046	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for high blood pressure/hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, service connection for high blood pressure; dry mouth and difficulty swallowing; and dizzy spells and blackouts; and that granted service connection for hypothyroidism with an assigned rating of 10 percent.  

In a rating decision dated in February 2012, the RO granted service connection for xerostomia with symptoms of dysphagia and odynophagia (claimed as dry mouth and difficulty swallowing foods).  As the benefit sought, namely, service connection for dry mouth and difficulty swallowing, has been granted, that issue is no longer on appeal.

In a decision dated in June 2013, the Board denied the issue of service connection for dizzy spells and blackouts and the increased rating claim; and remanded the issue of service connection for high blood pressure/hypertension for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2014, the Board referred the issue of service connection for hypertension for a Veterans Health Administration (VHA) medical opinion.  The requested opinion was received in March 2014, and in correspondence dated in May 2014 the Veteran acknowledged the VHA opinion and advised that there was no further argument.  Accordingly, the Board will proceed with its review of this matter.


FINDING OF FACT

Hypertension was not manifested in service or in the first year following the Veteran's discharge from active duty; and it was not caused by permanently worsened by a service-connected disability.  



CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case the notice requirements were accomplished in a letter sent October 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  He was also apprised of the criteria for service connection on a secondary basis.

VA has also complied with its duty to assist.  Service treatment records, VA medical records, and private medical records have been obtained and are in the claims file.  Additionally, the Veteran was accorded multiple VA examinations on his claim for service connection for hypertension.  The Board has reviewed the ensuing reports and opinions, and finds that they are adequate because the examiners conducted a personal examination of the Veteran and considered the Veteran's subjective complaints; reviewed the claims file and discussed the Veteran's medical history; and explained how the evidence supported the opinions.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was also afforded an opportunity to give testimony before the Board, which he has declined.  He has not indicated there are any additional records that VA should seek to obtain regarding the issue resolved in this decision; and has indeed requested that the Board immediately proceed with the adjudication of his appeal.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Service Connection

In September 1968 the Veteran separated from active duty service, and in July 2006 he filed his claim for service connection for high blood pressure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analyses

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service treatment records contain no documentation of any complaints, diagnosis, or treatment for high blood pressure, much less confirmed hypertension, during active duty service.  In fact, there is no allegation or evidence, whatsoever, of hypertension until the year 2002; more than 30 years after the Veteran's separation from active duty service.  Service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. § 3.309(a), is therefore not warranted.

Additionally, on VA examination in June 2011, the examiner noted that the Veteran had a history of hypertension but "no continuous medication is required for control of hypertension," and on VA hypertension examination in June 2013, the examiner noted that while the Veteran had a history of intermittent blood pressure >=149/>=90, there was no evidence of 2 or more elevated blood pressure readings on at least 3 occasions, so the Veteran did not meet the diagnosis of hypertension for VA disability purposes.  He further noted that the Veteran was on no medications to lower his blood pressure.  This is highly probative evidence against the claim.

Moreover, according to a VHA medical opinion, while treatment for various ailments might have caused a transient rise in the Veteran's blood pressure, there is no evidence of any long standing hypertension in this veteran.  The expert pointed out that there was never a situation where the Veteran received a large enough dose of thyroid replacement to cause hypertension.  He further noted that the steroids used early in the treatment of the Veteran's laryngeal cancer, and the Bupropion that the Veteran had been administered in the past, would only have led to a transient increase in blood pressure, and did not cause long standing hypertension.  The VHA expert, who is the lead physician at a VAMC and a Clinical Assistant Professor of Medicine at SUNY Upstate Medical University, added that of all of the Veteran's service-connected disabilities, none has a direct relation to hypertension except for CAD, which is caused by, or aggravated by hypertension; not vice versa.  He reiterated that none of the Veteran's service-connected disabilities cause hypertension.  The Board finds this expert opinion evidence, which was provided after careful review of the claims file; in-depth discussion of the medical evidence of record; and in-depth discussion of scientific studies on the matter; which included a detailed rationale in support of the conclusions reached; and which is not contradicted by any other medical opinion evidence, to be highly probative evidence against the Veteran's claim.  Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  At this point the weight of the evidence is decidedly against the claim.

To the extent that the Veteran himself suggests that his hypertension may be related to his service or a service-connected disability, there is no indication that he is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation; and his lay opinion is in fact flatly refuted by all of the examining physicians.  

The weight of the evidence is consequently against the claim, as there is no mention of hypertension for more than 30 years after service, and no competent probative evidence that links the Veteran's intermittent high blood pressure to any incident of service, or to a service-connected disability.  The appeal for service connection must therefore be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the weight of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


